Jfourtlj Court of                       .5

                                           chitonio, Cr.wis'

                                          October 3. 2013


                                       No. 04-13-GG464-CV

                                            Mark Davis.
                                             Appellant

                                                 V.




                 Middle Bosquc Partners, LP, and 1 lighland C'oryell Ranch, LLC,
                                             Appellees


                                Trial Court Case No. D12-21464-CV


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and ihc majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6.
2013. lo the following panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez.        All
parlies will be notified of the Court's decision in this appeal in accordance with Tl-x. R. API'. P.
48.


               party may file a motion requesting the Court to reconsider ils determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be Hied within ten (10)
days from the date of this order.


       It is so OUD1CKGD on October 3. 2013.



                                                             Catherina Stone, Chief Justice

       IN WITNESS WHERKOh. I have hereunto set my hand and affixed the seal o/the said
      on this October 3.2013.                                          /        S~\      I